We are unable to see any error in law in this judgment of the Superior Court. The case was one which called for the exercise of a sound discretion in the Judge, and we have no reason to doubt but that it was exercised correctly. Matters which depend on discretion, must be principally regulated by the particular circumstances of each case, and it must be an extraordinary case indeed, in which a Court like this whose powers are limited to the correction of errors in law can become so fully possessed of these circumstances as to enable it where there is no precise rule of law, safely and wisely to revise the adjudication.
PER CURIAM.                              Judgment affirmed. *Page 241 
(295)